Citation Nr: 0913853	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, on a direct-incurrence basis only.

2.  Whether a timely substantive appeal was received as to 
the denial of service connection for a left shoulder 
disability, a back disability, a neck disability, hearing 
loss, tinnitus, and a seizure disorder with headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1954 to March 1957.

The matter of entitlement to service connection for a right 
shoulder disability comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2007 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Togus, Maine.  Thereafter, the claims file was 
transferred back to the Veteran's local RO in Detroit, 
Michigan.

Although the February 2007 rating decision on appeal denied 
service connection for bilateral shoulder disability, the 
March 2007 notice of disagreement was only as to the issue of 
entitlement to service connection for a right shoulder 
disability.  Further, while the February 2007 rating decision 
on appeal, and July 2007 statement of the case, referenced 
that service connection may be established for a disability 
as secondary to a service-connected disability, no 
adjudication was made as to entitlement to service for a 
right shoulder disability as secondary to a service-connected 
disability, to include in an August 2008 supplemental 
statement of the case.  As such, the issue for appellate 
consideration is as characterized on the title page of this 
decision.  As statements on appeal appear to raise the issue 
of entitlement to service connection for a right shoulder 
disability as secondary to service-connected disability, such 
matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether a timely substantive appeal was received 
as to the denial of service connection for a left shoulder 
disability, a back disability, a neck disability, hearing 
loss, tinnitus, and a seizure disorder with headaches and 
dizziness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

A right shoulder disability was initially demonstrated years 
after service and has not been shown by competent clinical 
evidence to be etiologically related to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110,  1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

With regard to the duty to notify, VA issued letters to the 
Veteran in September 2005 and March 2006.  The September 2005 
letter informed the Veteran of what evidence was required to 
substantiate a claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The March 
2006 letter informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the Veteran's claim for 
service connection for a right shoulder disability, and 
therefore VA has complied with the express requirements of 
the law as found by the Court in Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, as well as reports 
of post-service VA and private treatment and assessment.  In 
addition, the claims file contains the report of a VA medical 
examination conducted in February 2006.  The claims file also 
contains the Veteran's statements, as well as those of his 
representative, in support of his claim.  The Board notes 
that the Veteran indicated in a statement dated in March 2008 
that he had no further information or evidence to submit to 
substantiate his claim.  The Board notes that a VA medical 
opinion has been obtained and that sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully reviewed the Veteran's statements 
with regard to whether further available evidence not already 
of record has been identified.  In this regard, the Board 
notes that the Veteran submitted an October 2007 statement 
which identifies outstanding treatment records at the VA 
Medical Center in Battle Creek, Michigan (Battle Creek VAMC).  
In addition, the Veteran submitted a January 2007 statement 
which indicates that outstanding medical records may be 
located at the VA Medical Center in Saginaw, Michigan 
(Saginaw VAMC), the VA Medical Center in Detroit, Michigan 
(Detroit VAMC), and the VA Medical Center in Ann Arbor, 
Michigan (Ann Arbor VAMC).  The RO has not requested medical 
records from any of the above VA hospitals subsequent to the 
filing of the Veteran's claim for service connection for a 
right shoulder disability.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

However, in this instance, the Board finds that VA's failure 
to obtain these records is not prejudicial to the Veteran.  
The Veteran's October 2007 statement indicates that he was 
seen at the Battle Creek VAMC for a nervous condition.  
Therefore, the Board finds that these records would not be 
relevant to the issue here on appeal.  The Veteran's January 
2007 statement indicates that the VA hospitals listed might 
have "recent medical information" regarding his claimed 
right shoulder disability.  However, the Board notes that 
recent medical records from any of these VA hospitals would 
reflect treatment and assessment occurring almost 50 years 
after the Veteran's separation from active service; there is 
no indication that these records would contain any 
information relevant to the instant claim with the exception 
of showing a current disability, which, as discussed below, 
is conceded in this claim.  The Veteran has not alleged that 
any outstanding VA medical records would demonstrate the in-
service incurrence of a injury or disease pertaining to his 
right shoulder, or that they would assert a causal nexus 
between the Veteran's current right shoulder disability and 
his military service almost 50 years earlier.  Therefore, the 
Board finds that a remand to obtain any outstanding VA 
medical records is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding further development 
unnecessary when it would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to a veteran).

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this 
regard, the Board notes that there is a February 2004 private 
medical record which identifies previous evaluation and 
treatment pertaining to the Veteran's right shoulder by 
another private physician.  Medical records from the private 
physician identified are not associated with the claims file.  
However, the Board notes that the Veteran has not provided 
sufficient information to identify and locate these 
additional private medical records, including the approximate 
time frame covered by such records.  See 38 C.F.R. 
§ 3.159(c)(1)(i).  Nor has a release been executed such as to 
authorize VA to attempt to obtain such records.  See 
38 C.F.R. § 3.159(c)(1)(ii).  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Ultimately, based on a full review of the claims file, the 
Board finds that the record contains sufficient evidence for 
a decision to be made on this claim, and that a remand to 
obtain additional medical records would unnecessarily delay 
that decision with no resulting benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, arthritis shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of arthritis during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a right shoulder disability.  In considering this claim on a 
direct-incurrence basis, the Board finds that the first 
element of a claim for service connection, that of a current 
disability, has been demonstrated by the competent clinical 
evidence of record.  In this regard, the February 2006 VA 
examiner diagnosed the Veteran with a right rotator cuff 
tear, and found that the Veteran's right shoulder causes him 
pain, and exhibits instability, stiffness, weakness, and 
giving way.  The VA examiner also noted that the Veteran 
takes medications for pain.  In addition, a November 2007 
private medical record diagnoses the Veteran with a right 
shoulder "sprain/strain."  There is also a December 2001 
private medical record which diagnoses the Veteran with 
bilateral shoulder tendinitis and arthritis.  The private 
medical records also indicate that the Veteran has had 
treatment in the form of injections to his right shoulder.  
See, e.g., February 2004 Private Medical Record; September 
2003 Private Medical Record; September 2002 Private Medical 
Record.

With regard to the second element of a claim for service 
connection, the Board finds that there has not been any 
demonstration of an in-service incurrence or aggravation of 
an injury or disease.  The Veteran's service treatment 
records include a February 1954 report of medical examination 
upon enlistment which notes a normal clinical evaluation of 
the Veteran's upper extremities at that time.  There is also 
a February 1957 report of medical examination prior to the 
Veteran's discharge from service which reflects a normal 
clinical evaluation of his upper extremities.  Both of the 
reports of medical examination reflect a "PULHES" profile 
score of 1 with regard to the Veteran's upper extremities.  
The service treatment records show that the Veteran was 
involved in a motor vehicle accident while in service on 
April 15, 1955.  An April 1955 clinical record cover sheet 
indicates that after this accident the Veteran complained of 
abdominal pain and pain along the dorsal spine.  An abrasion 
of the scalp was noted, but no disease was found.  An April 
1955 clinical record indicates that the Veteran was 
hospitalized after the truck accident, but that his abrasions 
improved rapidly.  An X-ray of the dorsal spine was taken and 
noted to be negative.  There was no point tenderness, 
paralysis, or loss of sensation, and the Veteran's reflexes 
were noted to be normal.  The Veteran was noted to be 
apprehensive on account of having a nervous reaction to the 
accident.  The Veteran was released back to duty on April 19, 
1955 with no symptoms noted except for a residual headache.

The Board notes that none of the service treatment records 
demonstrate any complaints or findings with regard to the 
Veteran's right shoulder as a result of his motor vehicle 
accident or any other in-service incident.  Therefore, there 
has been no demonstration of an in-service incurrence or 
aggravation of an injury or disease with regard to the 
Veteran's right shoulder.  In his January 2008 substantive 
appeal, the Veteran states that he injured his right shoulder 
in the motor vehicle accident in service.  However, because 
of the absence of any mention of a right shoulder injury in 
the contemporaneous medical records, the Board does not find 
this statement to be credible evidence of an in-service 
incurrence or aggravation of an injury or disease.

Further, the Board finds that a causal link between the 
Veteran's current right shoulder disability and his military 
service has not been demonstrated.  In this regard, the Board 
notes that the February 2006 VA examiner opined that the 
Veteran's right rotator cuff tear was not caused by or a 
result of his military service.  The February 2006 VA 
examination records the Veteran's statements that he has a 
right arm rotator cuff tear, and that he injured his rotator 
cuff during an incident in which he "blacked out."  The 
Veteran described a post-service episode of dizziness in 
which he lost consciousness, then woke up with "his arm 
around the back of his head [feeling] like it was torn out of 
socket."  The Veteran described "popping [his arm] back 
into socket" by grabbing and pulling on it.  Based on the 
history as described by the Veteran, the February 2006 VA 
examiner opined that the Veteran's right rotator cuff tear 
was an acute injury which did not occur during the Veteran's 
military service.

There is no other post-service medical evidence of record 
asserting that the Veteran's current right shoulder 
disability is related to his active military service.  In 
fact, the post-service private medical records that do 
discuss the etiology of the Veteran's right shoulder 
disability relate such disability to injuries occurring after 
service.  See June 2005 Private Medical Record (noting the 
Veteran's statement that he injured his right shoulder and 
left ribs in two recent incidents in which he had fallen); 
November 2007 Private Medical Record (noting the Veteran's 
statement that he injured his right shoulder "about a year 
ago while working").

To the extent that the Veteran asserts his current right 
shoulder disability is related to his active service, the 
Board notes that he is not competent to provide a medical 
opinion as to etiology.  Lay witnesses are not competent to 
offer opinions on medical diagnoses or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In addition, the Board finds that no continuity of 
symptomatology with regard to the Veteran's right shoulder 
disability has been shown.  The first medical evidence of 
record reflecting a right shoulder disability is from 2001.  
The claims file contains the report of an April 1957 VA 
examination, as well as VA and private medical records from 
the Veteran's various hospitalizations between 1958 and 1966.  
However, there is no mention of any right shoulder disability 
in any of these records.  Nor has the Veteran alleged a 
continuity of symptomatology with regard to his right 
shoulder disability.  Therefore, service connection cannot be 
granted on this basis.

As stated above, service connection may be granted on a 
presumptive basis if the Veteran demonstrates that arthritis 
manifested to a compensable degree within one year from his 
separation from service.  The September 2003 private medical 
record contains an assessment of bilateral glenohumeral joint 
arthritis and associated bursitis.  In addition, the December 
2001 private medical record contains an assessment reflecting 
bilateral shoulder arthritis.  However, there is no medical 
evidence of right shoulder arthritis prior to the December 
2001 private medical record, over 40 years after the 
Veteran's separation from active service.  Therefore, service 
connection is not warranted on a presumptive basis.

The Veteran also asserts that service connection is warranted 
for a right shoulder disability as secondary to a seizure 
disorder including headaches and dizziness.  See, e.g., 
February 2006 VA Examination (reflecting the Veteran's 
statement that he injured his right shoulder when he 
"blacked out" at work); October 2007 Statement (alleging 
that the Veteran sustained torn tendons in an incident in 
which he "blacked out" and fell, allegedly due to a head 
injury in service).  As noted above, service connection for 
the disability at issue on a secondary basis has not been 
adjudicated by the RO nor developed for appellate 
consideration at this time.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right shoulder disability, on a 
direct-incurrence basis only.  Accordingly, the benefit of 
the doubt doctrine is not for application in this case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder 
disability, on a direct-incurrence basis only, is denied.




REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

Whether a substantive appeal has been filed on time is an 
appealable issue.  If the claimant or his representative 
protests an adverse determination made by the RO concerning 
the timely filing of a substantive appeal, the claimant will 
be furnished a statement of the case.  38 C.F.R. § 19.34.

The February 2007 rating decision denied the Veteran's claims 
for service connection for a bilateral shoulder disability, a 
back disability, a neck disability, hearing loss, tinnitus, 
and a seizure disorder with headaches and dizziness.  Notice 
of this rating decision was issued to the Veteran by virtue 
of a February 21, 2007 letter from the RO.  The February 21, 
2007 letter informed the Veteran that these claims for 
service connection had been denied, and that he had one year 
from the date of that letter to appeal the February 2007 
rating decision.  In addition, the record reflects that the 
RO enclosed a VA Form 4107 "Your Rights to Appeal Our 
Decision."

After the issuance of notice of the February 2007 rating 
decision, the Veteran's representative submitted a March 2007 
notice of disagreement specifically referencing only the 
denial of the Veteran's claim for service connection for a 
right shoulder disability.  After the issuance of a July 2007 
statement of the case, the Veteran submitted a January 2008 
substantive appeal regarding only his claim for service 
connection for a right shoulder disability.  In January 2008, 
the Veteran and his representative submitted notices of 
disagreement with regard to the denial of all other claims 
addressed in the February 2007 rating decision.  These 
notices of disagreement prompted the issuance of an August 
2008 statement of the case, after which the Veteran submitted 
a December 2008 substantive appeal.

In a January 2009 letter from the RO to the Veteran, the RO 
determined that the December 2008 substantive appeal had not 
been timely filed, as it was not received within one year of 
the issuance of the February 2007 rating decision or within 
60 days of the issuance of the August 2008 statement of the 
case.  The January 2009 letter also furnished the Veteran 
with appeal rights for the determination that his December 
2008 substantive appeal had not been timely filed.  
Subsequently, in a March 2009 appellant's brief, the 
Veteran's representative argued that equitable tolling of the 
deadline for the submission of the Veteran's substantive 
appeal was called for on account of mental illness on the 
part of the Veteran, and because of the "inexplicably 
intertwined aspect[s] of the [Veteran's'] claims."

The Board finds that the March 2009 appellant's brief 
expresses dissatisfaction with the adjudicative determination 
made by the RO in its January 2009 letter, as well as a 
desire to contest the result of that determination.  
Therefore the March 2009 appellant's brief may be construed 
as a notice of disagreement with the RO's January 2009 
determination.  See 38 C.F.R. § 20.201.  However, no 
statement of the case has been issued regarding the issue of 
whether a timely substantive appeal was received as to the 
denial of service connection for a left shoulder disability, 
a back disability, a neck disability, hearing loss, tinnitus, 
and a seizure disorder including headaches and dizziness.  
When no statement of the case has been provided following a 
veteran's timely filing of a notice of disagreement, a remand 
as opposed to a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Provide the Veteran and his representative 
with a statement of the case as to the 
issue of whether a timely substantive 
appeal was received as to the denial of 
service connection for a left shoulder 
disability, a back disability, a neck 
disability, hearing loss, tinnitus, and a 
seizure disorder with headaches and 
dizziness.  The Veteran should 
additionally be informed that in order to 
perfect an appeal of this issue to the 
Board he must file a timely and adequate 
substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed 
regarding this issue, the issue should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


